﻿Allow me, Mr. President, first to join the representatives who have spoken before me, in warmly congratulating you on your election to the presidency of this Assembly. This year's session will be marked by momentous decisions, which the Assembly will be called upon to take on matters of importance both to the Organization as such and, in-deed, to the future development of its Members. Needless to say, you are aware, through the experience you have acquired during your term of office at Turtle Bay, of the extent to which patience and impartiality are required in the high office which you have assumed. I am quite certain that no better person could have been chosen to guide the Assembly in its deliberations at such a crucial time. For my part, I should like to assure you, Sir, of my delegation's fullest co-operation.
155.	Secondly, let me take this opportunity to pay a tribute to your predecessor, Mr. Indalecio Lievano, for the able manner in which he presided over the last session when, as we all know, the Assembly had no less difficult a task to perform. Mr. Lievano was not found lacking in the qualities that are required of a person in that position.
156.	Last but not least, I should be failing in my duty if I did not say a word of commendation for the enormous dedication with which the Secretary General, Mr. Kurt Waldheim, has always carried out his onerous duties. His total commitment to the cause of the United Nations has gone beyond the call of duty. Thus, we are beguiled by the enchanting thought that, through his personal initiative, some of the problems that beset the world community will continue to be tackled peacefully during the coming year, with prospects of fruitful results. We wish Mr. Waldheim success.
157.	A good deal of effort has been exerted during the past 12 months in an endeavour to bring about peace and security among nations, as well as to improve their social and economic status. Similar efforts have been made towards the achievement of self-determination for those of our brothers and sisters still under political domination. Some measure of progress has been made in some areas but, unfortunately, not in others.
158.	None the less, my delegation is encouraged by recent developments that may lead to a Lessening of tension in international relations. In that regard, we congratulate the Governments of the United States and the Union of Soviet Socialist Republics on the conclusion of a second SALT Treaty, which was signed between them early this year. We applaud the spirit of co-operation and the willingness to compromise that characterized the long and difficult negotiations which resulted in the signing of the Treaty. We believe that the Treaty represents not only a significant development in the bilateral relations between the two big Powers but also an important contribution towards ensuring the safety of the rest of mankind. As the African adage goes,' 'It is the grass that suffers when elephants fight''. That is to say, tension and conflict among the big Powers have a direct bearing on international relations, even among small nations.
159.	That is not to imply that the responsibility for ensuring international peace devolves on the big Powers alone; the smaller nations, too, have similar responsibilities in that respect. I should like, therefore, to recommend to the smaller nations that they keep peace with one another. I know only too well, of course, that in some cases the conflicts and disagreements among us smaller nations are not always entirely of our own making; they are at times instigated by outside forces. To repel the influence of such forces, we, the smaller nations, must stick to the principles of non-interference in each other's affairs and maintain good-neighbourliness.
160.	I should like to take this opportunity to restate my Government's commitment to the principles of non-interference and good neighbourliness. We strongly hold that international peace can best be assured by such an approach.
161.	It is very pleasing to note that a further step forward has been achieved in the process of decolonization by the emergence of Solomon Islands, Saint Lucia and Kiribati as independent, sovereign States. I should like to take this opportunity to extend to them my Government's sincere congratulations and to welcome them to the club of sovereign States.
162.	While on the subject, may I be allowed to express the hope that it will not be long before we welcome Belize and East Timor to this Assembly,
163.	This Assembly has been seized of the question of Western Sahara for the past few years. My delegation welcomes recent developments which indicate that a solution is now possible. My Government maintains that any solution of the issue of Western Sahara must take into account the wishes of the people of Western Sahara. In this connexion, I wish to record Malawi's support for the recommendation of the OAU Ad Hoc Committee of Heads of State on Western Sahara, the so-called committee of wise men, which was adopted in Monrovia, Liberia, in July this year, calling for a referendum in order to determine the real wishes of the people of the Territory, It is my delegation's sincere hope that this Assembly will lend its support to this realistic proposal. It is also our hope that all parties involved in the Western Sahara problem will co-operate in facilitating the implementation of the proposal. In this connexion my delegation also welcomes the recent decision by the Government of Mauritania to renounce any claims to the Territory of Western Sahara and to respect the aspirations of the Saharan people. This courageous step will go a long way towards facilitating the resolution of the matter.
164.	When we assembled here about a year ago, there were high hopes that the Namibia question might at last be resolved, following the South African Government's acceptance of the proposals presented to it and to SWAPO by the five Western members of the Security Council  on a formula for resolving the problem under United Nations auspices. Alas, those hopes now seem to be diminishing. It is a matter for regret that, because of the failure of the two sides to agree on certain key provisions of the Western formula and also as a result of subsequent South African attempts to institute some form of "unilateral internal settlement", no progress has been made on the Namibia question.
165.	When the Western initiative on Namibia was launched two years ago, my Government welcomed it, and subsequently endorsed the formula which the contact group proposed. That was because my Government believed that that formula offered the most peaceful way of achieving a genuine transfer of power to Namibians through the participation of all the political groups in the Territory, including SWAPO.
166.	My Government is convinced that this is still the way that offers the most hope of leading to a just and internationally acceptable solution to the Namibia question. It is therefore encouraging to note that efforts are under way to pursue the Western initiative, and I would appeal for good faith among all the parties concerned so as not to lose again an opportunity to bring this problem to a successful conclusion.
167.	As with Namibia, the problem of Rhodesia has been the cause of much anxiety and concern. Hope has, however, been revived by the developments of the past few weeks, and a peaceful settlement of the constitutional deadlock in that country now looks possible once again.
168.	My Government has stated before that to choose the leadership and Government of Rhodesia is the prerogative of the people of Rhodesia themselves; we do not believe that any solution which seeks to impose a certain leader or type of government can bring about a meaningful settlement of the constitutional dispute in that country. At the same time, however, my Government has also stated that any settlement of the problem must ensure a peaceful and genuine transfer of power to the majority. I should like to reiterate that position and declare the Malawi Government's readiness to support any efforts aimed at achieving a peaceful settlement of the issue of Rhodesia.
169.	My delegation, therefore, welcomes the Commonwealth plan adopted at the Meeting of Heads of Government of Commonwealth Countries, held at Lusaka in August, for the settlement of the problem of Rhodesia. We are convinced that the plan offers an opportunity for the people of Rhodesia to participate fully in the choice of their own Government, just as it guarantees the genuine transfer of power to the majority. My delegation is encouraged by the positive response of all the parties concerned to the invitation by the Government of the United Kingdom to participate in the constitutional conference which opened in London recently as the first stage in the implementation of that plan. We are also encouraged by the progress which has been achieved so far at the conference, and it is our sincere hope that nothing will be allowed to hamper further progress.
170.	The Commonwealth plan was born out of consultation and good faith among those who worked it out. We believe that the same qualities, as well as trust and willingness to compromise among the parties at the constitutional conference, should ensure its successful implementation. My delegation wishes the conference success and looks forward to welcoming the new State of Zimbabwe as a Member of our Organization in the near future.
171. The signs of possible change in the political situation in South Africa are less perceptible than they are in the cases of Namibia and Rhodesia. There are, however, clear indications of an awakening, both within Government circles and outside them, to the need for change in the racial policies that the Government pursues. There is evidence of an open debate going on in that country, which represents a self-examination of conscience on the part of the people. We believe that change in South Africa is inevitable and that the open debate to which I have just referred points to its advent.
172 . My Government remains resolutely averse to the policies of apartheid and the methods used to enforce it, including the establishment of "homelands". This is a stance that is well known to the Government of the day in South Africa. But my Government remains equally convinced that the best way to induce the white people to the south of us to change is by contact and example, by engaging in a dialogue with them. That is why my Government does not support boycotts and ostracism; neither does it support confrontation. Consequently, my delegation urges the international community to create the necessary condition that will induce change in South Africa sooner.
173.	My Government has followed closely the developments in the Middle East which culminated in the Camp David agreements of September 1978 and the Treaty of Peace concluded between Egypt and Israel in March this year. My Government regards these developments as a step in the right direction in the continuing search for a just settlement of the Middle East problem. I have already given my Government's view on "confrontation" as a means of resolving differences among nations. I can only add that, while war may sometimes bring quick results, it animates hatred to such an extent that in the end it destroys both the victor and the vanquished. I dare say the history of the Middle East problem bears out this contention.
174.	I must, however, emphasize that in supporting the Camp David agreements and the Egypt-Israel Treaty, we are not implying that the ultimate objective has been achieved. We are simply acknowledging that the first step towards the desired goal has been taken. I am saying this because there are, as everyone knows, a number of crucial issues still outstanding which call for further attention. And the sooner they receive it the better. Thank goodness that this is being actively pursued by the parties to the Egypt-Israel Treaty, The problem of the Middle East is not between Israel and Egypt alone. We therefore believe that a meaningful and lasting solution can be achieved only through the full participation of all parties in the search for it.
175.	Another problem which has been before the Assembly for some time and to which no solution has yet been found is that of Cyprus. My delegation still believes that a solution can be achieved only through direct negotiations between the Greek and Turkish communities of Cyprus. It is our conviction that only in this way can a settlement be reached which guarantees lasting peace and security for all Cypriots.
176.	We note and support the efforts of the United Nations in search of a formula to facilitate the resumption of intercommunal dialogue on this problem. I should like to express my Government's hope that the Secretary-General will continue these efforts.
177.	My delegation has also noted the proposal made by the President of Cyprus to the General Assembly in October last year that the island should be demilitarized and the security of the island should be ensured by a combined Greek and Turkish Cypriot police force under the guidance of a United Nations force.  It is my delegation's view that the withdrawal of all foreign troops, except those of the United Nations, would contribute to a greater sense of security among the Cypriot communities and thus create an atmosphere conducive to maximum co-operation and compromise between the two sides in reaching a settlement. We therefore consider the President's proposal to be worthy of serious consideration and hope that this Assembly will examine it in greater detail.
178.	Another issue which is a source of equally grave concern is that of disarmament. My Government is concerned not only about the threat that the escalation of the arms race poses to international peace and security but also about its drain on economic resources which would be better used in promoting the social and economic development of the peoples of Member States. In this respect, my delegation has noted with disappointment the failure of the recent meetings of the Committee on Disarmament in Geneva to produce any positive results. It is our hope, however, that the Assembly will address itself to this important matter and consider ways of resolving it.
179.	Permit me to express the hope also that, following the conclusion of the SALT Treaty between the United States and the Soviet Union, the bigger Powers will consider utilizing the experience gained in the negotiations for that Treaty in the efforts aimed at achieving general disarmament in the world.
180.	My delegation considers it a matter of deep regret that narrow sectional interests continue to hamper progress towards the establishment of a new international economic order. We had hoped that current developments in the economic field would have amply demonstrated the interdependence of the developed and the developing countries and the need for closer co-operation. We have noted with appreciation, though, the moves made by the developed donor countries to reduce the indebtedness of developing recipient States by converting loans into grants. This will greatly improve the solvency of the developing countries.
181.	My delegation has also noted with satisfaction that, following the fifth session of UNCTAD, held in Manila in May, substantial contributions to the recently established Common Fund have begun. This is important, because the economic stability and growth of developing countries can be ensured only to the extent that the necessary conditions are established to enable them to improve their capacity to produce more and to sell at profitable prices.
182.	Having said that, I would point out, however, that the stabilization of commodity prices alone is not the answer to the economic problems of developing countries. The producer States must also be assured of an adequate market for their commodities. My Government was therefore disappointed at the failure of the UNCTAD meetings in Manila to reach a satisfactory agreement on this and many other important questions. Particularly disturbing was the failure of the developed countries to accede to even the modest request that they consider granting freer access for goods from developing countries to their markets.
183.	It is a matter for regret that, despite all the high hopes which preceded the last session of the Third United Nations Conference on the Law of the Sea, lack of compromise has once again blocked the successful completion of the task of establishing a new international maritime regime. Nevertheless, we are convinced that, given goodwill on all sides, the obstacles which remain can be overcome. My Government believes that the equitable share of marine resources is relevant to, and has an important role to play in, the creation of the new international economic order. It is therefore my delegation's hope that the spirit of consideration and compromise will prevail when the Conference is resumed in order that the long awaited agreement can be concluded.
184.	My delegation wishes to express its appreciation for the work carried out directly by the United Nations through its various agencies in the promotion of the welfare of its Member States. Of equal importance is the awareness which this Assembly has brought, through the observance of the special International Years, to the various ills and problems that afflict the different sections of our world community.
185.	We are drawing to the close of the International Year of the Child. My country has participated fully in the programmes marking this special year, as my Government believes strongly in the security and welfare of the young. They are, after all, the future citizens of our world. My Government is therefore convinced that programmes such as those which have been observed in the course of 1979 are a most beneficial contribution to the future well-being of mankind.
186.	While appreciating the usefulness of these special international years, my delegation is compelled to point out that having too many of them at once could easily destroy their value. Thus, the Secretary-General's initiative in requesting this Assembly to consider ways of rationalizing them is appreciated. It is our sincere hope that the Assembly will consider this matter carefully and come up with objective recommendations.
187.	My delegation has had occasion in the past to express the Malawi Government's concern at the unwieldy proliferation of the organs of the United Nations. We note with pleasure, therefore, that the Secretary-General has requested this body to consider ways of reducing the costs of running the Organization. It is our hope that, in addressing themselves to this issue, representatives will consider also ways of streamlining the size of the Organization. 
188.	Last, although certainly not least, my delegation wishes to avail itself of this opportunity to express, once again, Malawi's appreciation and gratitude for the assistance which it continues to receive from the United Nations. This assistance is an invaluable contribution to our Government's endeavour to promote the economic and social welfare and development of our nation.
189.	It gives me great pleasure to convey to this Assembly best wishes from my President, the Government and the people of Malawi for success in its deliberations.